Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1971. He maintains an office for the practice of law in Canton, St. Lawrence County.
Petitioner, the Committee on Professional Standards, moves to suspend respondent pursuant to Judiciary Law § 90 (4) (f), based on his conviction of a serious crime, offering a false instrument for filing in the second degree, a class A misdemeanor (Penal Law § 175.30), until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g). Respondent opposes the motion.
Although respondent has been convicted of a serious crime (see, Matter of Posner, 131 AD2d 979), we conclude that, considering the papers presented, petitioner’s motion should be denied. Respondent’s trial motion to dismiss the count of the indictment on which he was found guilty is still pending. The trial court dismissed the felony counts of the indictment, which were the only counts that charged intent to harm or harm to the alleged victim. The papers lack specificity with respect to the underlying facts and motive of respondent’s crime. We find that the maintenance of the integrity and honor of the profession, the protection of the public and the interest of justice (see, Judiciary Law § 90 [4] [f]) do not require respondent’s interim suspension (see, e.g., Matter of Gray, 166 AD2d 870; Matter of Mathias, 144 AD2d 173).
Petitioner shall submit, within ten (10) days after respondent is sentenced, a proposed order directing respondent to show cause, pursuant to Judiciary Law § 90 (4) (g), why a final disciplinary order should not be made (see, Matter of Delany, 87 NY2d 508).
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion is denied; and it is further ordered that petitioner shall submit, within ten (10) days after respondent is sentenced, a proposed order directing respondent to show cause before this Court why a final disciplinary order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).